—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered October 18, 1991, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951), and we decline to reach it in the exercise of our interest of justice jurisdiction. Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.